Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2. 	This Office Action responds to the Application filed on 10/27/2021 and IDS filed on 10/27/2021. 
Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 5-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flatters (U.S. Pub. No. 2014/0091884 A1).

As per claim 1, Flatters discloses:
A method, comprising: 
inverting a first layer of a design, the first layer comprising one or more polygons, the inverting of the first layer forming a region complementary to the union of the polygons of the first layer, and comprising one or more inverse polygons (See Figure 3 & Para [0039]-[0040], i.e. dielectric layer 16…extending…uniform width toward …taper portion 22 –[Figure 3 illustrate taper 22 of triangular shape, the triangular shape is considered as the inverse polygon as the shape the triangle is inverse of the two triangle space on both of the sides, the triangular shape include a region 17 that is complementary to the union of the polygon]); and 
performing a rounding operation on a first corner of a first inverse polygon of the one or more inverse polygons, to form a modified polygon (See Figure 4, i.e. 22 & Para [0041], i.e. taper portion 22 decreases non-uniformly in length…taper portion 22 having curved sides…ends in a rounded end –[taper end of 22 is rounded , considered as the rounding operation as cited above]).

As per claim 2, Flatters discloses all of the features of claim 1 as discloses above wherein Flatters also discloses wherein the rounding operation is performed by a sizing function (See Figure 4, i.e. 22 & Para [0041], i.e. taper portion 22 decreases non-uniformly in length…taper portion 22 having curved sides…ends in a rounded end –[prior art decrease width of taper portion, considered as sizing function]).

As per claim 3, Flatters discloses all of the features of claim 1 as discloses above wherein Flatters also discloses wherein: the first corner has an acute interior angle, and the rounding operation comprises increasing the effective radius of the first corner (See Figure 4, i.e. 22 & Para [0041], i.e. taper portion 22 decreases non-uniformly in length…taper portion 22 having curved sides…ends in a rounded end –[prior art rounding the corner, is considered as the increasing the radius, as it is now circular shape]).

As per claim 5, Flatters discloses all of the features of claim 1 as discloses above wherein Flatters also discloses leaving a second corner of the first inverse polygon substantially unchanged (See Figure 3 & Figure 4, i.e. 22 & Para [0041], i.e. taper portion 22 decreases non-uniformly in length…taper portion 22 having curved sides…ends in a rounded end –[prior art round corner tip of 22, without adjusting the other corner two triangle on two side of 22, is considered as the leaving as cited above]).

As per claim 6, Flatters discloses all of the features of claim 5 as discloses above wherein Flatters also discloses determining that the second corner overlaps a polygon of a second layer (See Figure 3 & Para [0039]-[0041] –[prior art polygon on layer 22 is on top of polygon of layer 14, considered as the overlaps as cited above]).

As per claim 7, Flatters discloses all of the features of claim 1 as discloses above wherein Flatters also discloses inverting the modified polygon polygon (See Figure 4, i.e. 22 & Para [0041], i.e. taper portion 22 decreases non-uniformly in length…taper portion 22 having curved sides…ends in a rounded end –[it is apparent a polygon can be oriented in different view base on designer desire, therefore include the inverting as cited above]).

As per claim 8, Flatters discloses all of the features of claim 1 as discloses above wherein Flatters also discloses fabricating an integrated circuit based on the modified polygon (See Para [0001]-[0024] -prior art directed to generating of waveguide, therefore directed to fabricating of the integrated circuit]).

As per claim 9, Flatters discloses:
A system comprising: a processing circuit; and a non-transitory computer-readable medium, the processing circuit being connected to the non-transitory computer-readable medium (See Para [0001]-[0025] –[prior art directed to substrate waveguide with layout of layers, it is apparent the design are performed with computing device for manufacturing of the waveguide]) the non-transitory computer-readable medium storing instructions that when executed cause the processing circuit to: 
invert a first layer of a design, the first layer comprising one or more polygons, the inverting of the first layer forming a region complementary to the union of the polygons of the first layer, and comprising one or more inverse polygons (See Figure 3 & Para [0039]-[0040], i.e. dielectric layer 16…extending…uniform width toward …taper portion 22 –[Figure 3 illustrate taper 22 of triangular shape, the triangular shape is considered as the inverse polygon as the shape the triangle is inverse of the two triangle space on both of the sides, the triangular shape include a region 17 that is complementary to the union of the polygon]); and 
perform a rounding operation on a first corner of a first inverse polygon of the one or more inverse polygons, to form a modified polygon (See Figure 4, i.e. 22 & Para [0041], i.e. taper portion 22 decreases non-uniformly in length…taper portion 22 having curved sides…ends in a rounded end –[taper end of 22 is rounded , considered as the rounding operation as cited above]).

As per claim 10, Flatters discloses all of the features of claim 9 as discloses above wherein Flatters also discloses wherein the rounding operation is a performed by a sizing function (See Figure 4, i.e. 22 & Para [0041], i.e. taper portion 22 decreases non-uniformly in length…taper portion 22 having curved sides…ends in a rounded end –[prior art decrease width of taper portion, considered as sizing function]).

As per claim 11, Flatters discloses all of the features of claim 9 as discloses above wherein Flatters also discloses wherein: the first corner has an acute interior angle, and the rounding operation comprises increasing the effective radius of the first corner  (See Figure 4, i.e. 22 & Para [0041], i.e. taper portion 22 decreases non-uniformly in length…taper portion 22 having curved sides…ends in a rounded end –[prior art rounding the corner, is considered as the increasing the radius, as it is now circular shape]).

As per claim 13, Flatters discloses all of the features of claim 9 as discloses above wherein Flatters also discloses wherein the performing of the rounding operation further comprises leaving a second corner of the first inverse polygon substantially unchanged (See Figure 3 & Figure 4, i.e. 22 & Para [0041], i.e. taper portion 22 decreases non-uniformly in length…taper portion 22 having curved sides…ends in a rounded end –[prior art round corner tip of 22, without adjusting the other corner two triangle on two side of 22, is considered as the leaving as cited above]).

As per claim 14, Flatters discloses all of the features of claim 13 as discloses above wherein Flatters also discloses wherein the instructions further cause the processing circuit to determine whether the second corner overlaps a polygon of a second layer (See Figure 3 & Para [0039]-[0041] –[prior art polygon on layer 22 is on top of polygon of layer 14, considered as the overlaps as cited above]).

As per claim 15, Flatters discloses all of the features of claim 9 as discloses above wherein Flatters also discloses wherein the instructions further cause the processing circuit to invert the modified polygon (See Figure 4, i.e. 22 & Para [0041], i.e. taper portion 22 decreases non-uniformly in length…taper portion 22 having curved sides…ends in a rounded end –[it is apparent a polygon can be oriented in different view base on designer desire, therefore include the inverting as cited above]).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flatters (U.S. Pub. No. 2014/0091884 A1) in view of Asano (U.S. Pub. No. 2020/0302211 A1).

As per claim 4, Flatters discloses all of the features of claim 3 respectively as discloses above.
Flatters does not disclose: wherein the rounding operation comprises increasing the effective radius to at least 100 nm.
	However, Asano disclose: wherein the rounding operation comprises increasing the effective radius to at least 100 nm (See Para [0062], i.e. radius of roundness…100 nm).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Asano into 

the teaching of Flatters because it allow for engineer to evaluate pattern shape of mask 

pattern on a wafer while suppressing influence of the size and shape of the pattern (See 

Para [0047]).


As per claim 12, Flatters discloses all of the features of claim 11 respectively as discloses above.
Flatters does not disclose: wherein the rounding operation comprises increasing the effective radius to at least 100 nm.
	However, Asano disclose: wherein the rounding operation comprises increasing the effective radius to at least 100 nm. (See Para [0062], i.e. radius of roundness…100 nm).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Asano into 

the teaching of Flatters because it allow for engineer to evaluate pattern shape of mask 

pattern on a wafer while suppressing influence of the size and shape of the pattern (See 

Para [0047]).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/Primary Examiner, Art Unit 2851